UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
JON R. MORGAN,

                             Plaintiff,             19 Civ. 7331 (DAB)
                                                         ORDER
           -against-

NEWSOM DESIGNS, LLC,

                         Defendant.
-------------------------------------X
DEBORAH A. BATTS, United States District Judge.



     The Court having been advised (ECF No. 14) that all claims

asserted herein have been settled, it is ORDERED that the above-

entitled action be and is hereby dismissed and discontinued without

costs, and without prejudice to the right to reopen the action

within thirty days of the date of this Order if the settlement is

not consummated.

     To be clear, any application to reopen must be filed within

thirty   days   of   this   Order;   any   application   to   reopen   filed

thereafter may be denied solely on that basis.

     The Clerk of Court is directed to close the case.


SO ORDERED.

DATED:     November 21, 2019
           New York, New York
